 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

 

This SHARE EXCHANGE AGREEMENT, dated as of March 17, 2014 (this “Agreement”), is
made and entered into by and among MIRARE INTERNATIONAL CORPORATION, a
California corporation (“Mirare”), SAMCORP CAPITAL CORPORATION, a corporation
organized and existing under the laws of Western Samoa (“Shareholder”), and EAST
SHORE DISTRIBUTORS, INC., a Nevada public reporting corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, Shareholder is the holder of 80,000 shares of common stock of Mirare,
constituting a controlling interest (the “Mirare Equity Interest”);

 

WHEREAS, the Company desires to acquire, and the Shareholder desires to sell and
transfer to the Company, the Mirare Equity Interest;

 

WHEREAS, the parties contemplate that in exchange for the Mirare Equity
Interest, the Company will issue 24,000,000 shares of its common stock (the
“Company Stock”) to the Shareholder, in a share exchange transaction (“Share
Exchange”);

 

WHEREAS, upon consummation of the Share Exchange transaction contemplated by
this Agreement, Company shall receive and hold 80,000 shares of common stock of
Mirare, and the Shareholder shall receive and hold 24,000,000 shares of Company
common stock;

 

WHEREAS, the parties are entering into this Agreement in order to provide for
the terms conditions of the Share Exchange, and to carry out the same.

 

   

A G R E E M E N T

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

 

THE ACQUISITION

 

1.1            The Acquisition. Upon the terms and subject to the conditions
hereof, at the Closing (as hereinafter defined) the parties shall do the
following:

 

(a)          The Shareholder will each sell, convey, assign and transfer to the
Company the Mirare Equity Interest held by the Shareholder.

 

(b)          As consideration for the acquisition of the Mirare Equity Interest,
the Company will issue 24,000,000 shares of common stock, no par value, to the
Shareholder.

 

 


--------------------------------------------------------------------------------

 

 

1.2            Closing Date. The closing of the Acquisition (the “Closing”)
shall take place as soon as practicable upon signing of this Agreement, or on
such other date as may be mutually agreed upon by the parties. Such date is
referred to herein as the “Closing Date.”

 

1.3            Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Shareholder, Mirare, and/or the Company (as
applicable) will take all such lawful and necessary action.

 

1.4            Certain Definitions. The following capitalized terms as used in
this Agreement shall have the following respective definitions:

 

“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k)(2).

 

“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.

 

“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.

 

“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

“U.S. Person” as defined in Regulation S means: (i) a natural person resident in
the United States; (ii) any partnership or corporation organized or incorporated
under the laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any nondiscretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
and (if an individual) resident in the United States; and (viii) a corporation
or partnership organized under the laws of any foreign jurisdiction and formed
by a U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated,
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts).

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF MIRARE INTERNATIONAL CORPORATION

 

Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, Mirare hereby represents and warrants to the Company as of the date
hereof (unless otherwise indicated) as follows:

 

2.1           Organization. Mirare has been duly incorporated, validly exists as
a corporation, and is in good standing under the laws of its jurisdiction of
incorporation, and has the requisite power to carry on its business as now
conducted.

 

2.2           Capitalization. The authorized capital stock of Mirare consists of
100,000 shares, all designated as common stock, no par value. At the Closing, no
more than 100,000 shares of capital stock of Mirare shall be issued and
outstanding. All of the issued and outstanding shares of capital stock of
Mirare, as of the Closing, are duly authorized, validly issued, fully paid, and
non-assessable. There shall be no other outstanding options, warrants or other
rights to acquire Mirare capital stock.

 

2.3           Subsidiaries. As of the Closing, Mirare has no direct or indirect
subsidiaries.

 

2.4           Certain Corporate Matters. Mirare is duly qualified to do business
as a corporation and is in good standing under the laws of California, and in
each other jurisdiction in which the ownership of its property or the conduct of
its business requires it to be so qualified, except where the failure to be so
qualified would not have a Material Adverse Effect on Mirare’s financial
condition, results of operations or business. Mirare has full corporate power
and authority and all authorizations, licenses and permits necessary to carry on
the business in which it is engaged and to own and use the properties owned and
used by it.

 

2.5           Authority Relative to this Agreement. Mirare has the requisite
power and authority to enter into this Agreement and to carry out its respective
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Mirare have been
duly authorized by Mirare’s Board of Directors and no other actions on the part
of Mirare are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Mirare and constitutes a valid and binding agreement, enforceable
against Mirare in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

 

 
3

--------------------------------------------------------------------------------

 

  

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, the Shareholder hereby represents and warrants to the Company as
follows:

 

3.1           Ownership of the Mirare Equity Interest. The Shareholder owns,
beneficially and of record, good and marketable title to the Mirare Equity
Interest, free and clear of all security interests, liens, adverse claims,
encumbrances, equities, proxies, options or voting agreements. The Shareholder
represents that it has no right or claim whatsoever to any equity interests of
Mirare, other than the Mirare Equity Interest. The Shareholder represents that
it does not have any options, warrants or any other instruments entitling the
Shareholder to exercise or purchase or convert into additional equity interests
of Mirare. At the Closing, the Shareholder will convey to the Company good and
marketable title to the Mirare Equity Interest, free and clear of any security
interests, liens, adverse claims, encumbrances or options.

 

3.2           Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Shareholder and constitutes a valid
and binding agreement of such person, enforceable against such person in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

3.3           Purchase of Restricted Securities for Investment. The Shareholder
acknowledges that the Company Stock will not be registered pursuant to the
Securities Act or any other applicable securities laws. Further, the Shareholder
acknowledges and agrees that:

 

(a)          The Shareholder is acquiring the Company Stock for investment for
the Shareholder’s own account and not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and the Shareholder has no
present intention of selling, granting any participation in, or otherwise
distributing the same.   The Shareholder further represents that it does not
have any Contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the Company Stock.

 

(b)          The Shareholder understands that the Company Stock are not
registered under the Securities Act or any other securities laws on the ground
that the sale and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, or that
such laws are inapplicable, and that the Company’s reliance on such exemption is
predicated on the Shareholder’s representations set forth herein.

 

3.4           Status of Shareholder. The Shareholder hereby makes the
representations and warranties in this Section 3.4:

 

(a)          Non-U.S. Person Under Regulation S. The Shareholder:

 

 
4

--------------------------------------------------------------------------------

 

 

(i)       is not a “U.S. person” as defined by Rule 902 of Regulation S
promulgated under the Securities Act, was not organized under the laws of any
U.S. jurisdiction, and was not formed for the purpose of investing in securities
not registered under the Securities Act;

 

(ii)      at the time of Closing, the Shareholder was located outside the United
States;

 

(iii)     no offer of the Company Stock was made to the Shareholder within the
United States;

 

(iv)     the Shareholder is either (a) acquiring the Company Stock for its own
account for investment purposes and not with a view towards distribution, or (b)
acting as agent for a principal that has signed this Agreement or has delivered
representations and warranties substantially similar to this Section 3.4(a);

 

(v)      all subsequent offers and sales of the Company Stock by the Shareholder
will be made outside the United States in compliance with Rule 903 or Rule 904
of Regulation S, pursuant to registration of the Shares under the Securities
Act, or pursuant to an exemption from such registration; the Shareholder
understands the conditions of the exemption from registration afforded by
section 4(1) of the Securities Act and acknowledges that there can be no
assurance that it will be able to rely on such exemption.

 

(vi)     the Shareholder will not resell the Company Stock to U.S. Persons or
within the United States until after the end of the one (1) year period
commencing on the date of Closing (the “Restricted Period”);

 

(vii)    the Shareholder shall not and hereby agrees not to enter into any short
sales with respect to the capital stock of the Company at any time after the
execution of this Agreement by the Shareholder and prior to the expiration of
the Restricted Period;

 

(viii)   the Shareholder understands that the Company Stock are being offered
and sold to it in reliance on specific provisions of United States federal and
state securities laws and that the parties to this Agreement are relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understanding of the Shareholder set forth herein in order
to determine the applicability of such provisions. Accordingly, the Shareholder
agrees to notify the Company of any events which would cause the representations
and warranties of the Shareholder to be untrue or breached at any time after the
execution of this Agreement by the Shareholder and prior to the expiration of
the Restricted Period;

 

(ix)      in the event of resale of the Company Stock to non-U.S. Persons
outside of the U.S. during the Restricted Period, the Shareholder shall provide
a written confirmation or other written notice to any distributor, dealer, or
person receiving a selling concession, fee, or other remuneration in respect of
the Shares stating that such purchaser is subject to the same restrictions on
offers and sales that apply to the undersigned, and shall require that any such
purchase shall provide such written confirmation or other notice upon resale
during the Restricted Period;

 

 
5

--------------------------------------------------------------------------------

 

 

(x)       the Shareholder has not engaged, nor is it aware that any party has
engaged, and it will not engage or cause any third party to engage in any
“directed selling” efforts (as such term is defined in Regulation S) in the
United States with respect to the Company Stock;

 

(xi)      the Shareholder is not a “distributor” as such term is defined in
Regulation S, and it is not a “dealer” as such term is defined in the Securities
Act;

 

(xii)     the Shareholder has not taken any action that would cause any of the
parties to this Agreement to be subject to any claim for commission or other or
remuneration by any broker, finder, or other person; and

 

(xiii)    the Shareholder hereby represents that it has fully satisfied the laws
of the jurisdiction in which it is located or domiciled, in connection with the
acquisition of the Company Stock or this Agreement, including (i) the legal
requirements of the Shareholder’s jurisdiction for the purchase and acquisition
of the Company Stock, (ii) any exchange restrictions applicable to such purchase
and acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Company Stock; and further, the Shareholder agrees to continue to comply with
such laws as long as it shall hold the Company Stock.

 

3.5           Investment Risk. The Shareholder is able to bear the economic risk
of acquiring the Company Stock pursuant to the terms of this Agreement,
including a complete loss of such the Shareholder’s investment in the Company
Stock.

 

3.6           Restrictive Legends. The Shareholder acknowledges that the
certificate(s) representing the Company Stock shall conspicuously set forth on
its face or reverse side a legend in substantially the form as deemed necessary
and appropriate by the board of directors of the Company, in accordance with
applicable U.S. federal and applicable state securities laws, which may take the
following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, HYPOTHECATED OR
OTHERWISE DISPOSED EXCEPT (I) UPON EFFECTIVE REGISTRATION OF THE SECURITIES
UNDER THE ACT AND OTHER APPLICABLE SECURITIES LAWS COVERING SUCH SECURITIES, OR
(II) UPON ACCEPTANCE BY THE COMPANY OF AN OPINION OF COUNSEL IN SUCH FORM AND BY
SUCH COUNSEL, OR OTHER DOCUMENTATION, AS IS SATISFACTORY TO COUNSEL FOR THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.”

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, the Company hereby represents and warrants to Mirare and the Shareholder
as of the date hereof (unless otherwise indicated), as follows:

 

4.1           Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its memorandum and articles of
association or other organizational or charter documents (collectively the
“Charter Documents”). The Company is duly qualified to conduct business and is
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

4.2           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and,
subject to the Company obtaining the approval of its shareholders, the
consummation by it of the transaction contemplated hereby will have been duly
authorized by all other necessary action on the part of the Company and no
further action will be required in connection therewith. This Agreement has been
(or upon delivery will have been) duly executed by the Company and constitutes
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

4.3           Issuance of the Company Stock. The Company Stock will be duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and non-assessable, free and clear of all
Liens imposed on or by the Company other than restrictions on transfer provided
for in this Agreement.

 

 
7

--------------------------------------------------------------------------------

 

 

ARTICLE 5

 

CONDITIONS TO CLOSING

 

5.1           Conditions to Obligations of Mirare and the Shareholder. The
obligations of Mirare and the Shareholder under this Agreement shall be subject
to each of the following conditions:

 

(a)          Closing Deliveries. At the Closing, the Company shall have
delivered or caused to be delivered to Mirare and the Shareholder the following:

 

(i)      this Agreement duly executed by the Company;

 

(ii)     resolutions duly adopted by the Board of Directors of the Company
authorizing and approving the execution, delivery and performance of this
Agreement;

 

(iii)    a stock certificate representing the Company Stock to be delivered
pursuant to this Agreement registered in the name of the Shareholder.

 

(b)          Representations and Warranties to be True. The representations and
warranties of the Company herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time. The
Company shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by the Company at or prior to
the Closing.

 

5.2           Conditions to Obligations of the Company. The obligations of the
Company under this Agreement shall be subject to each of the following
conditions:

 

(a)          Closing Deliveries. On the Closing Date, Mirare and/or the
Shareholder shall have delivered to the Company the following:

 

(i)      this Agreement duly executed by Mirare and the Shareholder;

 

(ii)     resolutions duly adopted by the Board of Directors of Mirare
authorizing and approving the execution, delivery and performance of this
Agreement; and

 

(iii)    such other documents as the Company may reasonably request in
connection with the transactions contemplated hereby.

 

(b)          Representations and Warranties True and Correct. The
representations and warranties of Mirare and the Shareholder herein contained
shall be true in all material respects at the Closing with the same effect as
though made at such time. Mirare and the Shareholder shall have performed in all
material respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE 6

 

TERMINATION

 

6.1           This Agreement may be terminated at any time prior to the Closing:

 

(a)          by mutual written agreement of the Company and the Shareholder; or

 

(b)          by either the Company or the Shareholder if a governmental entity
with jurisdiction over the subject matter of this Agreement shall have issued an
order, decree or ruling or taken any other action, in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Transaction,
which order, decree, ruling or other action is final and non-appealable.

 

6.2           Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 6.1 above will be effective immediately upon the
delivery of written notice of the terminating party to the other parties hereto.
In the event of the termination of this Agreement as provided in Section 6.1,
this Agreement shall be of no further force or effect and the Transaction shall
be abandoned, except as set forth in Section 6.1 and Article 7 (General
Provisions), each of which shall survive the termination of this Agreement.

 

 

ARTICLE 7

 

GENERAL PROVISIONS

 

(a)     Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

 

If to Mirare, to:

Mirare International Corporation

1900 S. Del Mar Avenue, Suite 207

San Gabriel, CA 91776

Attn: President

 

If to the Shareholder, to:

Samcorp Capital Corporation

278 Ocean Drive

#08-23 The Coast

Sentosa Cove

Singapore

   

If to the Company, to:

East Shore Distributors, Inc.

8335 Sunset Boulevard, Suite #238

West Hollywood, California 90069

Attn: President

 

 
9

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

Richardson & Patel LLP

1100 Glendon Avenue, Suite 850

Los Angeles, CA 90024

Attn: Nimish Patel, Esq.

Fax: (310) 208-1154

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered; (ii) on
the day after dispatch, if sent by overnight courier; (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone; and (iv) three
(3) days after mailing, if sent by registered or certified mail.

 

7.2            Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.

 

7.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.

 

7.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.

 

7.5           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of Los Angeles. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the County of Los Angeles for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of the Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an action
or proceeding to enforce any provisions of the Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 
10

--------------------------------------------------------------------------------

 

 

7.6            Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.

 

7.7            Amendment. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by Mirare, the Company,
and holders of a majority of the equity interests of Mirare; provided that, the
consent of the Shareholder that is a party to this Agreement shall be required
if the amendment or modification would disproportionately affect such
stockholder (other than by virtue of their ownership of Mirare common stock, as
applicable).

 

7.8            Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.

 

7.9            Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

 

7.10           Expenses. At or prior to the Closing, each of the parties hereto
shall pay all of their own expenses relating to the transactions contemplated by
this Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.

 

 

[Remainder of Page Left Blank Intentionally]

 

 
11

--------------------------------------------------------------------------------

 

 

 

 IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.

 

 

 



COMPANY:

EAST SHORE DISTRIBUTORS, INC.



a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jonathan Lim

 

 

 

Chief Executive Officer

 



 

 

 

 



MIRARE:

MIRARE INTERNATIONAL CORPORATION



a California corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Anthony Lim

 

 

 

President

 



 

 

 

 



SHAREHOLDER:

SAMCORP CAPITAL CORPORATION



a Western Samoan corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Anthony Lim

 

 

 

Director

 



 

 

 

 

12